Citation Nr: 1706858	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder (claimed as bilateral ankle).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disorder of chronic right ankle sprain (claimed as right leg injury).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for glaucoma, left eye and right eye.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder including personality disorder (previously claimed as nervous condition), and post traumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	Attorney Penelope Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active honorable service from September 1974 to September 1977.

This matter comes before the Board from RO rating decisions which denied the enumerated claims.  Among these, service connection was denied for a psychiatric disorder classified as PTSD with anxiety and depression on a merits basis by a June 2009 rating based on lack of verified inservice stressor.  The RO reconsidered the claim in March 2010 and denied it after receiving additional evidence from the Veteran prior to expiration of the appeal period.  The Veteran appealed this decision by filing a NOD in September 2010 and perfected the appeal by filing a VAF I-9 in May 2012 within 60 days of the March 2012 Statement of the Case (SOC) addressing this matter.  

The Veteran also appealed the RO's June 2013 rating decision which denied service connection for the left ankle disorder, right ankle disorder, glaucoma of both eyes, sleep apnea and a personality disorder.  He filed a NOD with this decision in September 2013, and perfected the appeal by filing a VAF I-9 in June 2015 within 60 days of the May 2015 SOC addressing these issues.  

Although the RO has classified the personality disorder as a separate issue from the other psychiatric disorder classified as PTSD with anxiety and depression, the Board shall include the issue with the psychiatric disorder as this was previously adjudicated as part of a "nervous condition" denied in a prior rating decision in March 1995 which also addressed other psychiatric disorders including PTSD in its denial.  

In regard to the issues of service connection for a right ankle disorder, glaucoma of both eyes, and sleep apnea, although the RO's June 2013 rating denied them on a merits basis.  The Board is considering these matters on a new and material basis due to a prior final decision having previously denied these issues.  Only the left ankle disorder will be considered on an original, merits basis as this issue has not been previously adjudicated.  

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing held July 2016.  

The reopened claims for service connection for a psychiatric disorder (to include personality disorder as well as PTSD with anxiety and depression), glaucoma and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left ankle disorder did not have its clinical onset in service nor was there onset of arthritis in the left ankle within the first post service year and the left ankle disorder is not otherwise related to active duty.

2.  The June 2009 rating decision (with notification in July 2009), which denied a petition to reopen a previously denied claim of entitlement to service connection for a right ankle disorder, and denied service connection for sleep apnea and glaucoma of both eyes, is final as the Veteran did not initiate an appeal or submit new and material evidence within 1 year of that decision. 

3.  The evidence received since the June 2009 rating decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for right ankle disorder.

4.  Evidence received since June 2009 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for sleep apnea and glaucoma. 

5.  The March 1995 rating decision which denied service connection for a psychiatric disorder is final as the Veteran did not initiate an appeal or submit new and material evidence within 1 year of that decision. 

6.  The evidence received since March 1995 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred or aggravated in service, and is not presumed to due to or the result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The June 2009 rating decision that denied a petition to reopen a previously denied claim of entitlement to service connection for a right ankle disorder, and denied service connection for sleep apnea and glaucoma of both eyes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  Evidence received after the June 2009 rating decision is not new and material, and the petition to reopen the issue of service connection for a right ankle disorder is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

4.  New and material evidence has been received after the June 2009 rating decision, and the petition to reopen the issues of service connection for sleep apnea and glaucoma of both eyes is granted.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.156 (a).

5.  The March 1995 rating decision that denied a petition to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

6.  New and material evidence has been received after the March 1995 rating decision, and the petition to reopen the issues of service connection a psychiatric disorder is granted. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §  3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

As the Board is granting the petitions to reopen the claims for psychiatric disorder, sleep apnea and glaucoma, there is no prejudice to the Veteran.  The merits of these issues will be addressed in the Remand section below.

The Board finds that the Veteran was provide adequate notice here in letters dated in March 2011 and January 2013 regarding the left and right ankle claims.  These letters provided the Veteran notice of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for the left and right ankles.  All available service treatment records as well as all identified VA, Social Security and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. 

Although VA was not required to do so because new and material evidence has not been received sufficient to reopen the claim for the right ankle disorder, a VA examination with respect to the claim was obtained in June 2013.  This examination is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure that an examination or opinion is adequate).  In the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Such is the case here because the Board finds that new and material evidence has not been submitted regarding the right ankle issue.

Regarding the left ankle disorder, although he was not given an examination of the left ankle in June 2013, it is not necessary to remand this matter for an examination where the evidence discloses that service connection is not warranted.  38 C.F.R. § 3.159(d)(2) (noting circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to claims that are inherently incredible or clearly lack merit).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to the issues of service connection for a left ankle disorder and new and material evidence to reopen a claim for service connection for a right ankle disorder.

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. §3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under VA laws and regulations, and for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A "discharge" or "release" includes retirement from the active military, naval, or air service. 38 C.F.R. § 3.1(h). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a).  A long line of case has upheld VA's lack of authority in this area.  See Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Put another way, VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

In the case of Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014), the Court held that verification of periods of service must be made to the appropriate service department, (here the Department of the Army), and VA cannot rely upon a negative response from the National Personnel Records Center (NPRC) to determine whether as claimant has qualifying service under 38 C.F.R. § 3.203.  However, in the present case, the Board has reviewed the appellant's SPRs, which reveal that the Department of the Army issued a January 1992 Memorandum regarding the period of service to which the appellant's dishonorable discharge applies. As this determination was made by the service department (Department of the Army), the Court's recent holding in Tagupa is not applicable, and no further development is required from the service department in the present case.

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; see Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C.A. §°5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. §°3.12(d).  These statutory and regulatory bars prevent entitlement to VA benefits.

As to the regulatory bars, 38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  In the present case, the relevant offense is listed at 38°C.F.R. § 3.12 (d)(3) - an offense involving moral turpitude (generally including conviction of a felony).

The Board notes that following the Veteran's honorable service he served from August 1979 to February 1997 in the Army and was dishonorably discharged for moral turpitude following a conviction by Court Martial for aggravated assault.  An administrative decision of March 1995 upheld the decision and confirmed that his dishonorable discharge for this period is a bar to VA benefits for any disability incurred in this period.  The Veteran has not further challenged this determination and this period of Army service from August 1979 to February 1997 will be referred to as his other than honorable (OTH) service.  

Left ankle Disorder-Service Connection

Service treatment records (STRS) show one isolated episode of left ankle pain on June 8, 1976 when he reported pain of the left knee and left ankle, diagnosed as a sprained ankle.  Treatment involved an ace wrap of the ankle and he was advised to ease of sports for 2 weeks.  See 83 pg STRs received 8/1/95 at pg 23.  No subsequent issues with the left ankle are shown in the records, including those treating a right ankle injury following a May 1977 accident when he fell from a second story balcony.  Id. at17, 20-21, 25.  Likewise no objective findings of left ankle problems are shown in post service records from an other than honorable (OTH) period of service following his honorable service, although right ankle problems are repeatedly shown in these records from 1980-1985.  However an undated document regarding an upcoming court martial described subjective symptoms including swollen joints and that his ankles hurt frequently.  Id. at 32.  His BCD examination of September 1985 was normal as regards the left lower extremity.  

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(d). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at470 (stating that a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The post-service evidence shows that the Veteran was injured in December 1992 by gunshot wound (GSW) to his left lower extremity and he was treated for cellulitis following this incident.  See 17 pgs of 12/92 treatment for GSW legs.  X-ray of December 1992 of the tibia-fibula showed soft tissue swelling with cortical erosion of the proximal left tibia.  See 141 pg docs received in VBMS 1/07/09 at 140.  

The report of an April 1993 VA General Medical Examination noted a history of injury to both legs from a GSW in 1992 with the GSW said to involve the left leg's mid tibial region.  He was noted to have not walked since this injury.  No diagnosis regarding the left lower extremity was made.  An April 1993 peripheral neurological examination also diagnosed GSW of the bilateral lower extremities without neurological or vascular deficits.  

Therafter left ankle problems are shown in 2009 with October 2009 records showing complaints of left ankle pain since the previous week without history of injury.  The impression was of arthritis pain of the ankle by history.  None of these records contained an opinion linking or associating the left ankle problems to service.  See 91 pg Medical Treatment Records, Nongovernment in Virtual VA at pages 50, 55, 64, 66.  Subsequent records show sporadic episodes of left ankle pain including a December 2010 record showing a swollen and tender left ankle.  In December 2010 his left ankle pain with physical findings of fullness and tendernesss was assessed as apparent polyarticular gouty arthritis.  Records from January 2011, February 2011 and July 2011 show chronic leg pain with the July 2011 record attributing his pain to his gunshot wound.  See May 2013 CAPRI in Virtual VA at pages 47-51, 59-61, 78, 82, 100.  

The report of a June 2016 VA examination discloses no significant findings or opinion regarding the left ankle as this examination was focused solely on the right ankle.  

In his July 2016 hearing the Veteran testified that in addition to his right ankle injury, he also injured his left ankle in the incident where he fell 2 stories in service.  He indicated that he still has left ankle pain.  

None of the evidence shows a link or association between any current left ankle problems and any incident in service.  

Based on review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for a left ankle disorder.  Although the evidence shows he was in an accident where he fell 2 stories, the STRS which documented the right ankle problems following this incident are notably silent for left ankle problems.  The lone mention of the left ankle problems was shown in June 1976 prior to the 1977 accident.  The preponderance of the competent medical evidence shows that his left ankle symptoms did not begin prior to his post service GSW in December 1992.  There is also no evidence of arthritis of the left ankle having manifested within one year of discharge from his active, honorable period of service.  

Although the Veteran has given testimony alleging that he has had continued symptoms of left ankle problems since service, this is refuted by other evidence showing no evidence of chronic left ankle problems prior to the 1992 gunshot wound, including an October 2009 record showing the onset of left ankle pain of only one week's duration without history of prior injury.  When the Veteran's testimony is weighed against the over lay and medical evidence of record, the Board give it less weight than the contemporaneous medical evidence showing the Veteran sought treatment, but not for the left ankle.  Indeed, none of the competent medical evidence links the current left ankle complaints to his active service or any incident therein.  

To the extent the Veteran is alleging he has a left ankle disability that began in or is the result of service, his statements are not competent evidence addressing the medical questions concerning whether his left ankle problems began in or is related to service.  Rather, such medical questions concern knowledge of internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address the diagnostic criteria for his left ankle disorder or etiology in the present case and thus it carries no probative value.  

In light of these factors, the Board is constrained to find that the preponderance of the evidence is against a grant of service connection.  The relief sought on appeal is denied.  The Board has considered the benefit-of-the-doubt doctrine; but as the evidence is not in equipoise, it is not applicable.  38 C.F.R. § 3.102 (2016).

New and Material Evidence for Right Ankle

Service connection was originally denied for a right leg/ankle disability by a March 1995 rating on the basis of an inservice disorder having resolved without residuals.  The Veteran did not appeal this decision or submit new and material evidence within a year of receiving the March 2009 notice and it became final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b) 20.1103.  This decision was based on evidence showing that the Veteran had fallen from a second story balcony and having sprained his right ankle in service.  He was noted to have treated in service in June 1977 and was on light duty for 
2 weeks per a July 1977 note in the STRS.  The March 1995 rating also considered post-service evidence including records from the Veteran's OTH service showing chronic right ankle pain after twisting it in January 1985 with a diagnosis of chronic sprain versus bilateral ankle bursitis in March 1985.  In August 1985 he had chronic right ankle sprain versus bilateral ankle bursitis with normal X-ray.  Additional post-service evidence before the RO in March 1995, including 17 pages of December 1992 treatment for gunshot wound and an April 1993 VA examination, disclosed that he sustained a gunshot wound of the bilateral legs in December 1992 and had not walked since that time.  

Repeated petitions to reopen the right ankle claims were denied by the RO in November 2007 and most recently in June 2009 on the basis that new and material evidence had not been received to reopen these claims.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within a year of receiving notice of these respective ratings in November 2007 and July 2009.  38 C.F.R. § 3.156(b).  Therefore, these rating decisions are final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence before the RO's most recent final denials showed continued treatment for right ankle pain including with narcotics, with post service history of gunshot wound of the right lower extremity in 1992, as well as treatment for right ankle pain in June 2007 after twisting his ankle two days earlier, and treatment in March 2008 for right ankle pain following a bicycle accident over the weekend.  See 5 pg Treatment records for right ankle pain received in VBMS 8/16/17 and 45 pgs VA records received in VBMS on 1/7/09 at pg. 20.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final June 2009 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a). 

Evidence submitted after the most recent final denial of June 2009 includes records through 2012 showing ongoing treatment for right leg and ankle pain with X-ray evidence of old fracture as well as surgical and degenerative changes with history of old injury to the right ankle from gunshot wound and fracture.  None of these records provided an indication of an association between the current right ankle disability and service.  

Among the evidence received since June 2009 was a June 2013 VA examination, which although new, is not material.  This examination diagnosed right ankle arthrosis status post open reduction and fixation (ORIF) and documented a post service history of fracturing the right ankle in 1991, although it also noted his inservice history of having spraining his right ankle on board after falling down a ladder.  After examining the Veteran's right ankle, the examiner gave an opinion that the Veteran's right ankle fracture with ORIF is not service related and per the Veteran's own history began after service.  This opinion, although new, is unfavorable in nature and does not raise a reasonable possibility of substantiating the claim. 

The Veteran's July 2016 videoconference hearing described his having fallen 
2 stories and spraining the ankle so badly that he had to use canes for a while and indicated that he was told it would worsen over time and become degenerative.  He described taking narcotics for pain since service.  Transcript at 2-6.  This testimony while new, is essentially duplicative of evidence previously before the RO in June 2009, which showed his in-service injury from falling 2 stories and post service treatment for right ankle symptoms.  

In sum, the Board concludes that no evidence has been received since the June 2009 rating decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim.  The new evidence submitted does not raise a reasonable possibility of substantiating the claim, even with consideration of VA's duty to assist, as the evidence does not show that the in-service ankle injury in service failed to resolve in service or had residuals thereafter.  Additionally, the new evidence does not indicate a possibly association with service to trigger VA's duty to provide an examination.  In other words, there is still no in-service diagnosis of more than an acute and transitory right ankle sprain, showing of arthritis within a year after his separation from service, or an indication of a nexus to service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for the right ankle disorder.

New and Material Evidence for Sleep Apnea

Service connection was denied for sleep apnea in a June 2009 rating decision which denied this claim on the basis of there being a lack of treatment or diagnosis of this disorder although he was noted to have trouble falling asleep.  The Veteran did not file a NOD or submit new and material evidence within one year of receiving notice in July 2009.  38 C.F.R. § 3.156(b).  Therefore, this rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The evidence considered by the RO in 2009 included STRs with a May 1976 report of medical history showing that he reported having frequent trouble sleeping.  No other sleep issues were noted or reported in service.  Thereafter no findings or diagnosis of sleep apnea was shown in the subsequent treatment records.  His service personnel records from his honorable service also disclose no evidence of discipline for sleep problems although he was noted to have been disciplined for being absent without leave for a few hours in April 1975 and December 1976.  
See 25 pgs SPRS received 2/5/09.  

Evidence received after June 2009 includes VA primary care notes which gives a past medical history of sleep apnea with CPAP in November 2010, February 2011 and July 2011.  See 5/9/2013 CAPRI in Virtual VA at pages 48, 59, 107.  Additionally a diagnosis of sleep apnea was given in a June 2013 VA examination which confirmed both a diagnosis of obstructive sleep apnea and hypopnea syndrome, with a history of a 2008 sleep study diagnosing this.  This examiner however gave an opinion that this disorder is not at least as likely incurred or caused by service, noting that according to the Veteran's history it occurred after his time in service.  A September 2016 private psychiatric evaluation noted no formal diagnosis of sleep apnea in the records provided to this evaluator who opined that the Veteran's sleep problems were most likely related to his PTSD and recommended further study.  

The Veteran's July 2016 hearing testimony contained an opinion that he thought the soot he inhaled while cleaning up a fire in the electronic room caused respiratory issues.  He also said that he overslept a lot and got disciplined for it.  Transcript at 13-15.  

This additional evidence which includes medical documentation of a sleep apnea on CPAP is significant as it now provides a diagnosis of sleep apnea where there had previously not been a diagnosis of sleep apnea.  The evidence also includes a medical opinion suggesting that the Veteran's sleep problems could potentially be secondary to a psychiatric disorder and further recommended more objective testing be conducted.  

Because this record relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep apnea disorder, specifically an indication of a nexus to a potentially service connected disability, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (noting that the Board should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination).  Accordingly, new and material evidence has been received with regard to this issue, and the claim for service connection for sleep apnea is reopened.  

New and Material Evidence for Glaucoma Both Eyes

Service connection for glaucoma was denied by the RO in a June 2009 rating based on there being no record of this eye disorder including either in the service treatment records or post service records.  The Veteran did not file a NOD or submit new and material evidence within one year of receiving notice in July 2009.  38 C.F.R. § 3.156(b).  Therefore, this rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The June 2009 denial included review of the STRS which are negative for any diagnosis of glaucoma in either eye, although he was treated for conjunctivitis in both eyes in October 1976 and trauma to the left orbit in September 1976 after being hit in the face.  See 83 pg STRs at pg 23.  Post-service records from his OTH service includes and undated document referencing an upcoming court martial where he reported eye trouble with the light bothering him as well as wearing glasses.  A September 1985 report of medical history revealed he answered "yes" to eye trouble.  An April 1993 VA examination also before the RO in June 2009 noted his vision was corrected with glasses but contained no diagnosis of glaucoma.

Other evidence previously before the RO in June 2009 shows a post-service diagnosis of glaucoma as early as 2004, with this diagnosis shown in VA records from March 2004, June 2004 and October 2004.  See 141 pg records received in VBMS 1/7/09 at pages 1, 102, 123, 129.  The diagnosis is repeatedly shown in subsequent VA records from 2005 through 2009 that were received by the RO prior to June 2008, (including multiple times in VA records received December 9, 2008 and January 7, 2009).  

Evidence received after the June 2009 rating again shows glaucoma having been diagnosed in 2004 with an October 2004 diagnosis of primary open angle glaucoma in October 2004 shown in page 78 of a 192 page SSA Disability Determination and Transmittal received in Virtual VA on 3/7/13.  The diagnosis is again shown repeatedly in records throughout 2010 to 2012.  See CAPRI received in Virtual VA on 5/9/13 at pages 28, 29, 47, 82, 100, 146.  None of the records are noted to contain any evidence suggesting that the onset of this disorder dated back to active service or that it was caused by any incident in service.

The Veteran's July 2016 hearing testimony contained his contentions that he believed his glaucoma was caused in service from staring into the ocean while he was at sea.  He conceded that he did not notice any glaucoma symptoms in service but that he needed glasses and couldn't see.  He reported seeing a specialist at the University of Mississippi Medical Center as well as treatment at the VA Hines around 1989 where he was told he needed glasses.     

This new evidence is also material as it shows a post-service diagnosis of primary open angle glaucoma, which was not of record at the time of the last final denial in 2009.  Additionally, the Veteran has testified to having VA and private medical treatment for eye problems dating back to 1989.  The Board notes that this is important as it suggests the possible existence of potential pertinent medical evidence that had previously not been obtained, to include possible VA medical evidence of eye problems.  

Because this record relates to an unestablished fact necessary to substantiate the claim for service connection for glaucoma of the bilateral eyes, specifically a current, post-service diagnosis of glaucoma and an indication of potentially pertinent medical evidence, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (noting that the Board should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination).  Accordingly, new and material evidence has been received with regard to this issue, and the claim for service connection for glaucoma is reopened.  


New and Material Evidence for a Psychiatric Disorder including PTSD with Anxiety and Depression and for a Personality Disorder

Service connection for a psychiatric disorder was first denied by the RO in a March 1995 rating which specifically referred to it as "nervous condition" including personality disorder.  The denial was based on a finding that a psychiatric disorder was incurred during his period of OTH service.  The Veteran did not file a NOD or submit new and material evidence within one year of receiving notice in March 1995.  38 C.F.R. § 3.156(b).  Therefore, this rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The STRs from his honorable period of service were said by the March 1995 rating to have shown no complaints or findings of treatment for a "nervous condition."  The post service treatment records before the RO included a diagnosis of acute paranoid disorder and possible personality diagnosed in March 1985; a diagnosis of paranoid personality disorder diagnosed in September 1985 and a normal psychiatric exam on his September 1985 separation from his OTH service with past medical history of acute paranoid disorder and personality disorder.  Also noted by the RO in its prior denial of a "nervous condition" in March 1995 was a diagnosis of atypical depression and no clear cut PTSD diagnosis made in a May 1993 VA examination.  Hence, despite the characterization as a nervous condition, the prior denial of March 1995 is shown to have considered PTSD as well as depression in addition to personality disorder.

Among the evidence submitted after the March 1995 prior denial of a psychiatric disorder is the Veteran's July 2016 hearing testimony where he described seeing people killed in service including people jumping overboard and also people being sucked into the intake of aircraft aboard ship.  He later clarified that he knew people who jumped overboard and did not actually witness anyone sucked into aircraft but that he received the reports of these accidents and was put in fear.  He described his job in the Navy as being involved in aviation maintenance and production control and because of this was made aware of the aircraft incidents.  

Evidence received after the March 1995 prior denial includes medical evidence showing treatment for psychiatric complaints, most significantly including a September 2016 private psychiatric evaluation which noted a history given by the Veteran of having worked as an aviation maintenance personnel with traumatic experiences including seeing a ship mate jump overboard and seeing another person sucked into and decapitated by fans on the ship he was on.  This report also noted psychiatric treatment beginning during his OTH period of service and also noted current treatment at the VA for atypical depression and possible PTSD on an outpatient basis at the VA.  Following MSE examination, the private examiner diagnosed atypical depression, mild PTSD and alcohol and cocaine use disorder in long remission.  The examiner gave an opinion that the Veteran's PTSD was likely the result of his Naval experiences (during honorable service) as the records documented nightmares and mood difficulties prior to his assault and incarceration during his OTH service.  The examiner opined that he evidenced PTSD symptoms prior to the OTH service and that his psychiatric symptoms more likely than not began in and were exacerbated beginning in his naval service.  

This additional evidence which includes a favorable medical opinion from September 2016 which diagnoses psychiatric disorders including atypical depression and PTSD as well as alcohol and cocaine use disorders in remission is significant as it includes an opinion linking such disorders to service, including the claimed inservice stressors.  Because this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and personality disorder, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (noting that the Board should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination).  Accordingly, new and material evidence has been received with regard to this issue, and the claim for service connection for a psychiatric disorder is reopened.  



ORDER

Entitlement to service connection for a left ankle disorder is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a right ankle disorder.

New and material evidence having been received, the claim for service connection for sleep apnea is reopened; to this extent only, the claim is allowed.

New and material evidence having been received, the claim for service connection for glaucoma of the bilateral eyes is reopened; to this extent only, the claim is allowed.

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened; to this extent only, the claim is allowed.


REMAND

Having reopened the claims the Board finds that further development is warranted.

Regarding the claim for service connection for a psychiatric disorder, including personality disorder (previously claimed as nervous condition), and post traumatic stress disorder (PTSD) with anxiety and depression, additional development is necessary to afford proper adjudication of this claim.  The Veteran has alleged per his hearing testimony that he knew individuals who jumped overboard on the ship he was assigned (shown in service personnel records to be the U.S.S. Nimitz).  He also alleged learning of the accidental deaths of personnel by being sucked into aircraft or fans either by first hand witnessing or via notification through his position involving aircraft maintenance administration (shown in his training for his MOS A2-000).  He has indicated that these incidents took place during his honorable service with the Navy.  Given these allegations, further development is indicated to include requesting the Veteran provide more specific information as to these incidents including the names of individuals involved (if known) and the dates of such incidents.  If such clarification is obtained, further verification of the claimed stressors including obtaining ships logs from the U.S.S. Nimitz should be undertaken via official sources such as the JSRRC.

Even if the stressors fail to be verified, further psychiatric examination for compensation and pension purposes should be undertaken to include consideration of the September 2016 favorable leaning opinion which suggested that the Veteran was exhibiting psychiatric symptoms during his honorable period of service.  The Board notes this opinion is too speculative, to include having a weak factual premise to grant service connection at this time.  The Board further notes that a May 1976 report of medical history showed he answered "yes" for depression and excess worry and trouble sleeping.  See 33 pg STRs at pg 7. Additionally the service personnel records disclose some minor infractions during his honorable service including brief periods of unauthorized absence in March 1975 and December 1976 and an episode of counseling to maintain his grooming and uniform appearance in May 1979.  See 25 pg SPRs received in VBMS on 2/5/09.  The Board further notes that a June 2013 VA mental disorders examination is of no probative value as no psychiatric disorder was diagnosed.  Additionally, VA records of current outpatient psychiatric treatment should be obtained as the September 2016 private examination indicated he is currently receiving such treatment.    

In regards to the claimed sleep apnea, further development is necessary.  The September 2016 private psychiatric examination indicated that the Veteran did not have sleep apnea and indicated that sleep problems were related to psychiatric symptoms, but later suggested that further testing for sleep apnea should be undertaken.  The report of a June 2013 VA sleep apnea examination diagnosed sleep apnea without testing but referenced testing done in 2008 apparently by the VA, although such test results are not of record.  On remand, in addition to obtaining the 2008 sleep study tests, another examination should be undertaken which also addresses whether sleep apnea is being caused or aggravated by any diagnosed psychiatric disorder.  

In regards to the glaucoma, the Veteran has pointed to the existence of potentially pertinent evidence having testified that he received treatment at the University of Mississippi and VA Hines for eye problems/possible glaucoma.  As such records have not been associated with the claims folder, steps should be taken to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary stressor verification development, to include requesting more detailed information from the Veteran as to the dates, locations and individuals involved in the claimed incidents involving individuals jumping overboard and accidents involving individuals being sucked into aircraft.  Following such clarification/response from the Veteran, further steps should be taken to verify the stressors incidents including contacting JSRRC and/or obtaining any relevant ship's logs from the U.S.S. Nimitz, as appropriate.  

2.  Obtain all updated medical records regarding the Veteran's treatment at the VAMC dated since May 2013 and from any additional VA and non-VA medical provider identified by him, to include any pertinent records addressing the nature and etiology of his claimed psychiatric disorder, glaucoma, and sleep apnea.  Specifically, attempts should be made to obtain the 2008 sleep study results from the VA, records from the Hines VAMC and University of Mississippi Medical Center for eye treatment dating back to 1989.  If these records cannot be obtained, then document this and the steps taken in the claims file.    

3.  After completing #1 and #2, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to his honorable period of service from September 1974 to September 1977.  The claims file is to be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric and personality disorders found.  

With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability began during service; was aggravated by service, to include by a superimposed injury on any congenital disorder (that is if any personality disorder is identified) or is otherwise related to any incident of service.  If the examiner diagnoses PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  

In addressing these questions, the examiner should consider the opinion of the September 2016 private psychiatric evaluation that suggests psychiatric symptoms were present during the honorable period of service as well as the service department records including the Report of Medical History from May 1976 that showed he answered "yes" for depression and excess worry and trouble sleeping and the personnel records showing minor infractions in brief periods of unauthorized absence in March 1975 and December 1976 and an episode of counseling to maintain his grooming and uniform appearance in May 1979.  A comprehensive rationale for all opinions expressed should be provided.  

4.  After completing the development in #1and #2, afford the Veteran a VA examination by the appropriate specialist to determine the nature and etiology of any sleep apnea disorder(s) present during the period of the claim.  All appropriate testing should be conducted and pertinent evidence of record must be made available to and reviewed by the examiner.  Identify all current diagnoses.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

With respect to the claimed sleep apnea disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service, was aggravated by service, or is otherwise etiologically related to service, to include, to include whether it was caused, or is presently aggravated by any diagnosed psychiatric disorder (if the psychiatric disorder is shown to be service connected by the above development).  The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  A comprehensive rationale for all opinions expressed should be provided.  

5.  Then, readjudicate the issues of entitlement to service connection for a psychiatric disorder, sleep apnea and glaucoma of the bilateral eyes. If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


